DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Response to Arguments
Drawing Objections
Examiner notes the drawing objections are withdrawn in view of the newly submitted drawings filed on 05/09/2022.

Claim interpretation
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.
For example, applicant argues “applicant respectfully submits that the interpretation asserted by the office is not the required interpretation at least for the reasons that applicant has previously provided” (REMARKS pg. 12). Examiner respectfully disagrees in that the 35 U.S.C. 112(f) interpretations are proper per the MPEP as described in the office action mailed on 03/08/2022.

35 U.S.C. 112 rejections
New 112(a) and 112(b) rejection necessitated by amendment. 
Examiner notes that the 35 U.S.C. 112(b) rejections of claim 18 are withdrawn in view of the amendments.
Applicant's arguments filed 05/09/2022 with respect to the 112(a) rejection of claim 18 have been fully considered but they are not persuasive. For example, applicant argues “by this amendment, the claim 18 has been amended in a non-narrowing manner to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Accordingly, it is respectfully requested that this rejection be withdrawn” (REMARKS pg. 12). Examiner notes that while amendments were made to the claim, the 112(a) rejection of claim 18 has been updated to reflect such changes. Examiner notes that displaying real-time images from the camera that is fixed relative to the first and second viewscreen is not sufficiently supported by the specification. 

35 U.S.C. 103 rejections
With respect to claims 1-17, applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by amendment. 
Applicant's arguments filed 02/16/2022 with respect to prior art Liu have been fully considered but they are not persuasive. For example, applicant argues “Liu does not appear to illustrate any display details, but discloses that a stereoscopic display may be displayed for the user to understand depth. Liu does not appear to disclose any real-time image that is displayed set away from an instrument icon, but does appear to require that the entire display be the same stereoscopic image to ensure depth perception is achieved. Accordingly, Applicant respectfully submits that Liu actually teaches away from independent claim 18” and “the apparent teaching away by Liu does not meet a prima facie case of obviousness as Liu is not properly combined with Esterberg to disclose or render obvious independent claim 18” (REMARKS pg. 17-18). Examiner first notes that the prior art rejection of at least claim 18 no longer relies upon Esterberg, however, examiner respectfully disagrees with the argument that Liu teaches away from the limitation of claim 18. Examiner notes that there is no teaching or disclosure in Liu that requires the entire display area to be the same stereoscopic image. Examiner further notes that cited passage of Liu which discloses that the stereoscopic display may be displayed for the user to understand depth is non limiting in what may be displayed and does not teach away from displaying a real-time image that is displayed set away from the instrument icon. Examiner notes that while this limitation is not explicitly taught by Liu a new teaching has been applied to teach the limitation in a modified system. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The limitation “imaging system” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “system”) is modified by functional language (“to acquire at least one real time image”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “imaging” is a functional rather than a structural modifier.
A review of the specification shows that an endoscope ([0044]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “instrument tracking device” in claims 4 and 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“for tracking instruments”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “instrument tracking” is a functional rather than a structural modifier.
A review of the specification shows that markers (at least fig. 2B (146a)and corresponding disclosure in at least PGPub[0048]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “tracking system” in claims 6 and 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “system”) is modified by functional language (“to track the instrument tracking device”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “tracking” is a functional rather than a structural modifier.
A review of the specification shows that a localizer or digitizer (PGPub [0032]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a subject tracking device” in claim 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“for tracking a subject”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “subject tracking” is a functional rather than a structural modifier.
A review of the specification shows that a marker or dynamic reference frame ([0033] and fig. 3B (64)) corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a first image capturing system” in claims 10 and 18 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “system”) is modified by functional language (“to capture at least one real time image of the subject”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “image capturing” is a functional rather than a structural modifier.
A review of the specification shows that an endoscope ([0044]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “a second image capturing system” in claim 10 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “system”) is modified by functional language (“to capture at least one real time image of the subject”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function, as “image capturing” is a functional rather than a structural modifier.
A review of the specification shows that one or more cameras ([0048]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instance, claim 10 recites the limitation “wherein the images of at least one of the first field of view or the images of the second field of view are operable to be displayed”, claim 14 recites the limitation “display the obtained image from at least one of the first real time image capturing system or the second real time image capturing system” and claim 18 recites the limitation “fixing a camera configured to have a field of view relative to the first viewscreen and the second viewscreen, wherein the camera captures at least one real time image of the subject” and “display the at least one captured real time image in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye”. Examiner notes that while there is support that real time images captured by the endoscope may be displayed (PGPub [0044]), there does not appear to be sufficient support that the images captured by cameras 180,182 (which have the second field of view (claim 10) and are fixed relative to the first viewscreen and second viewscreen (claim 18)) are displayed as required by the claims. Applicant’s specification appears to specifically set forth that the view of the subject is a real or physical view, and the view may be augmented by graphical representations that are displayed by the AV. Examiner notes that while the specification sets forth that the cameras may be used in generating such graphical representations (e.g. PGPub [0060], [0064], [0077]), there is no support that any real time images captured by the cameras are displayed. Examiner further notes that while PGPub [0069] discloses a distal end image 110” (as depicted in fig. 3B and 3C), therefore may also be a real time image of the instrument 66, however, this image is not an image captured by the cameras which are fixed relative to viewscreen (i.e. cameras 180, 182), since the view from these cameras (as depicted in fig. 3B) would not be capable of viewing the distal end since it is located within the body and PGPub [0084] discloses the user may select to have displayed real time images which may be acquired by the endoscope, this does not provide sufficient support that the images captured by the fixed cameras (i.e. 180,182) are displayed, but only that the real time images captured by the endoscope are displayed. For these reasons, the limitation constitutes new matter since person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 

Claim 18 recites the limitation “wherein the displayed at least one captured real time image is displayed at a supplemental view area set away from the instrument icon in the display with at least one of the first viewscreen or the second viewscreen”. Examiner notes that similarly to the rejection of claim 18 above, in this instance, there appears to only be support for displaying the real time images acquired by the endoscope in the supplemental viewing area 153 as opposed to the real time images captured by the fixed cameras (180,182) (PGPub [0056])


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first camera having a first field of view”. It is unclear if the camera’s first field of view captures the field of view image displayed by the viewscreen. In otherwords, it is unclear if the field of view and the first field of view correspond to one another. For examination purposes, it has been interpreted to mean they may correspond to one another or be different, however clarification is required.  
Claim 1 recites the limitation “display with the viewscreen the acquired at least one real time image”. It is unclear if the at least one real time image is the same as the field of view image recited previously since both are displayed by the viewscreen. For examination purposes, it has been interpreted to mean that they may either be the same or different, however, clarification is required.
Claim 9 recites the limitation “the instrument icon”. There is insufficient antecedent basis for this limitation in the claim. For example, it is not clear if the claim is attempting to further define the instrument representation of claim 7 to be an instrument icon or if this is a different instrument icon. For examination purposes, it has been interpreted to mean any instrument icon, however, clarification is required. 
Claim 10 recites the limitation “a supplemental view area of the user”. It is unclear if the supplemental view area is a part of one of the viewscreens or is different from the view screens. For examination purposes, it has been interpreted to mean any supplemental view area, however, clarification is required. 
Claim 10 recites the limitation “the images of at least one of the first field of view”. There is insufficient antecedent basis for this limitation in the claim. Examiner notes that while a first field of view is recited previously, there is no recitation that the images are of the first field of view, but are rather registered with a first field of view. 


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 20160248994 A1).
Regarding claim 1, 
Liu teaches a system (at least fig. 1 (100) and corresponding disclosure in at least [0074]) for viewing a subject when performing an operation ([0108] which discloses in vivo imaging of a patient) comprising:
a user wearable viewscreen and camera system (at least fig. 1 (112) and corresponding disclosure in at least [0074]. Examiner notes that [0074] sets forth that 114 is the goggle-type wearable device, however, this element is shown in the fig. Examiner notes that this appears to be an inadvertent error and a person having ordinary skill in the art would have recognized element 112 as pointing to the goggle-type wearable device) having both:
a viewscreen (at least fig. 1 (110) and corresponding disclosure in at least [0075]) configured to display a field of view image for a user [0075] which discloses displays 110 are to provide the field of view of each user’s eye);
a first camera (at least fig. 3A (120A) and corresponding disclosure in at least [0079]) having a first field of view operable to be moved to include at least a portion of the subject ([0077] which discloses the detector is configured to capture any desired static or moving image data from a target of interest. Examiner notes the first camera 120 would have a first field of view and is operable to be moved as it is worn on a headframe which would move as the head moved)
an imaging system (at least fig. 2 (350) and corresponding disclosure in at least [0106] which discloses a handheld probe employed as a peripheral module 350 serving as an imaging probe, [0021] which discloses peripheral is selected from a group which includes an endoscope, and [0091] which discloses the handheld probe used as a peripheral 350 may comprise an endoscope) separate from the user wearable viewscreen and camera system (Examiner notes a person having ordinary skill in the art would have recognized a hand-held endoscope being physically separated from the user wearable viewscreen and camera system (goggles) of fig. 1) operable to acquire at least one real time image of the subject (Examiner notes a person having ordinary skill in the art would have recognized an endoscope for acquiring at least one real time image of the subject)
a processor system (at least fig. 1 (200) and corresponding disclosure in at least [0081]) configured to execute instructions ([0081] which discloses computing unit may store or acquire various programs/algorithms, databases, and decision support systems that enable a variety of functions to be discussed)
(i) to determine a position of the imaging system ([0095] which discloses tracking techniques utilized by the system obtain the position of a patient to be treated using the system 100, the system 100 itself comprising the wearable display 114, and the handheld imaging peripheral 350) separate from the user wearable viewscreen and camera (Examiner notes the imaging system (350) is physically separated from the user wearable viewscreen and camera (112)) and the acquired at least one real time image of the subject (Examiner notes that by determine a position of the imaging probe, the position of the acquired at least one real time image of the subject is also determined)
and (ii) display with the viewscreen an acquired at least one real time image registered to the subject ([0102] which discloses registration, or alignment, of the different images obtained by the imaging and display system 100 and the handheld imaging probe employed as another peripheral 350 is performed by using transformation matrices between the object being imaged by the detector 120 (detector image space) and images and locations of the peripherals 350 (peripheral image space) can be calculated. Specifically, the image registration process is carried out such that the image captured by detector 120 and peripheral locations and images can be registered together as a single image. As a result, the co-registered images from the detector 120 of the wearable system 100 and the image peripheral 350 can be displayed in the wearable display in an overlaid and aligned manner) 

Regarding claim 2, 
Liu teaches the elements of claim 1 as previously stated. Liu further teaches wherein the viewscreen (110) of the user wearable viewscreen and camera system (112) further comprises: 
a first viewscreen (see at least fig. 1 and [0075] which discloses independent display includes 110A) configured to be positioned near a first eye of a user ([0075] which discloses the independent displays are to provide the field of view of each user’s eye)
a second viewscreen (see at least fig. 1 and [0075] which discloses independent display includes 110B) configured to be positioned near a second eye of the user ([0075] which discloses the independent displays are to provide the field of view of each user’s eye)

Regarding claim 3, 
Liu teaches the elements of claim 1 as previously stated. Liu further teaches wherein the user wearable viewscreen and camera system (112) further comprises: 
a second camera (at least fig. 3A (120B) and corresponding disclosure in at least [0079]) configured to have a second field of view (Examiner notes the second camera (120B)would necessarily have a second field of view since it is in a different position than the first camera (120A) as shown in fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding claim 4,
 Liu teaches the elements of claim 3. Liu further teaches further comprising: 
an instrument having an operating end configured to be positioned in a region of operation for performing an operation on the subject ([0095] which discloses tracking module can also track and register the location of non-peripheral elements such as tools being employed by military personnel such as scalpels, clamps, or stents of a medical operation)
and an instrument tracking device fixed to peripheral devices viewable by the first camera and the second camera ([0101] which discloses fiducial markers (i.e. instrument tracking device), such as LEDs, attached to (c) the peripheral. Through the fiducial markers images of the same subject produced with multiple distinct imaging systems – for example, the detector 120 as a first imaging system and any desired peripheral 350 that generates a second image as the imaging system may be correlated by placing fiducial markers in the area imaged by both systems)
While Liu teaches tracking and registering the location of the instrument ([0095]), it is unclear if the instrument tracking device is fixed to the instrument.
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Liu, as currently modified to include fixing the instrument tracking device to the instrument in order to provide a known relationship which would facilitate registering the instrument between two imaging systems accordingly. 

Regarding claim 5, 
Lui further teaches wherein the processor system is further operable to execute instructions 
(i) to determine a relative position of the instrument tracking device relative to a subject marker ([0101] which discloses fiducial markers (i.e. subject markers) attached to the patient to be treated and fiducial markers (i.e. instrument tracking device)) based on a first signal from the first camera and a second signal from the second camera ([0101] which discloses placing fiducial markers in the area to be imaged by both systems (including the detector 120). Examiner notes by placing the both the subject marker and instrument tracking marker in the same image a relative position between the two is determined and would be based on any signals from the detector 120 including a first signal from the first camera (120A) and a second signal from the second camera (120B))
and generating an instrument icon to be displayed in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye (an overlaid image comprising the area in which the fiducials markers are placed ([0101] which discloses viewing an overlaid image of the areas (having the placed LEDs) which are imaged by the imaging system. Examiner notes that such an overlaid image would include an instrument icon (i.e. image of the instrument) in the modified system in which the instrument tracking device (i.e. LED) is fixed to the instrument and the instrument is tracked and registered as disclosed in [0095]).


Regarding claim 6, 
Liu further teaches a subject marker ([0101] which discloses fiducial markers (i.e. subject markers) attached to (a) the patient to be treated)
and a tracking system ([0096] which discloses optical tracking or magnetic tracking devices employed as a peripheral 350) configured to track the instrument tracking device and the subject marker ([0096] which discloses if optical tracking is used the LEDs (i.e. subject marker and instrument tracking device) attached to the patient and peripheral may be used to locate their locations and [0097] which discloses in one aspect LEDS attached to the peripheral (i.e. instrument tracking device) and LEDs attached to the patients (i.e. subject marker) are tracked by the NDI Optotrak Certus (i.e. tracking system)).

Regarding claim 7, 
Liu further teaches wherein the viewscreen is operable to simultaneously display an instrument representation at a tracked position of the instrument and the acquired at least one real time image of the subject ([0101] which discloses through the use of fiducial markers images produced by the detector and the peripheral (i.e. the real time images from the imaging system) may be correlated by placing fiducial markers in the area imaged by both systems. Permitting viewing of the two or more images overlaid together or in a picture-in-picture format. Examiner thus notes in the modified system when an instrument tracking device is fixed to the tool such that tracking and registering the locations of the tool (i.e. a tracked position of the instrument) is accomplished, an image of the tool (i.e. an image representation) (i.e. in the area imaged by both systems) would be viewed when such location of the tool is used in correlating the two images).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 7, and further in view of Esterberg (US 20160324580 A1).
Regarding claim 8, 
Liu, as modified, teaches the elements of claim 7 as previously stated. Liu, as modified, fails to explicitly teach further comprising: a memory having stored thereon a prior acquired image of at least a portion of a region of operation of the subject; wherein the prior acquired image includes image portions that represent the subject marker; wherein the processor system executes further instructions to (i) register the prior acquired image of at least the portion of the region of the operation to the subject and (ii) display an anatomy icon with at least one of the first viewscreen or the second viewscreen.
Esterberg, in a similar field of endeavor involving viewing a subject when performing an operation, teaches 
a memory  having stored thereon a prior acquired image of at least a portion of a region of operation of the subject ([0024] which discloses segmented images (e.g. via Computerized Tomography (CT)) may be stored in computer memory [0089] which discloses slices form the CT scan may be used to generate a solid model (i.e. an image))
wherein the prior acquired image includes image portions that represent a subject marker ([0026] which discloses at least one beacon (i.e. a subject marker) which is present in the wireframe map and the internal solid model (i.e. the prior acquired image))
wherein the processor system executes further instructions to 
(i) register the prior acquired image of at least the portion of the region of the operation to the subject ([0097] which discloses the model (i.e. the image) is registered to anatomical landmarks)
and (ii) display an anatomy icon (at least fig. 4 (410) and corresponding disclosure in at least [0102]) with at least one of a first viewscreen or a second viewscreen (at least fig. 2 (225) and corresponding disclosure in at least [0091]) (at least fig. 4 (400) and corresponding disclosure in at least [0102]); 
wherein the anatomy icon (410) is configured to appear in the user's field of vision relative to the subject (at least fig. 4)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Liu, as currently modified, to include registering a prior acquired image and displaying an anatomy icon as taught by Esterberg in order to provide the user with an image that appears to be a three-dimensional representation of the underlying anatomy, such that it validates the surgeon’s inherent sense of spatial location, anatomy and surgical know-to-do ([0091]) and reveal underlying anatomy not directly visible to a surgeon prior to dissection ([0187]). Such a modification would assist in planning surgical procedures.



Regarding claim 9, 
Liu, as modified, teaches the elements of claim 8 as previously stated. Esterberg further teaches wherein an instrument icon and the anatomy icon are both configured to appear in the user's field of vision relative to the subject (at least fig. 24 depicts the instrument icon and the anatomy icon of fig. 4 which is relative to the subject since anatomy icon 410 is aligned to the subject using real time images from the cameras).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system Liu, as currently modified, to include the instrument icon and the anatomy icon as taught by Esterberg, in order to assist a user in manipulating the instrument with respect to the underlying structures in instances where the field of view is blocked. 


Claim 10-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tognaccini (US 20090326318 A1).
Regarding claim 10, 
Liu teaches a system (at least fig. 1 (100) and corresponding disclosure in at least [0074]) for viewing a subject when performing an operation on the subject ([0108] which discloses in vivo imaging of a patient), comprising:
a first real time image (at least fig. 2 (350) and corresponding disclosure in at least [0106] which discloses a handheld probe employed as a peripheral module 350 serving as an imaging probe, [0021] which discloses peripheral is selected from a group which includes an endoscope, and [0091] which discloses the handheld probe used as a peripheral 350 may comprise an endoscope) capturing system operable to (i) obtain images of the subject ([0102] which discloses images from the detector and the image peripheral 350) and (ii) register the images to the subject with a first field of view (Examiner notes the images are registered to the subject with a first field of view of the system);
a viewscreen and camera system (at least fig. 1 (112) and corresponding disclosure in at least [0074]. Examiner notes that [0074] sets forth that 114 is the goggle-type wearable device, however, this element is shown in the fig. Examiner notes that this appears to be an inadvertent error and a person having ordinary skill in the art would have recognized element 112 as pointing to the goggle-type wearable device) having:
	a first viewscreen (see at least fig. 1 and [0075] which discloses independent display includes 110A) configured to be positioned near a first eye of a user (see at least fig. 1 and [0075] which discloses the independent displays are to provide the field of view of each user’s eye)
	a second real time image capturing system (at least fig. 1 (120) and corresponding disclosure in at least [0079]) configured to obtain images relative to the subject with a second field of view (Examiner notes the camera would necessarily have a second field of view) 
an instrument tracking device operable to be fixed to an instrument ([0101] which discloses fiducial markers (i.e. instrument tracking device), such as LEDs, attached to (c) the peripheral. Examiner notes such fiducial markers are operable (i.e. able to be used) to be fixed to anything including an instrument) and operable to be viewable by the second real time image capturing system ([0101] which discloses through the fiducial markers images of the same subject produced with multiple distinct imaging systems – for example, the detector 120 as a first imaging system and any desired peripheral 350 that generates a second image as the imaging system may be correlated by placing fiducial markers (i.e. instrument tracking device) in the area imaged by both systems)
a subject marker ([0101] which discloses fiducial markers (i.e. instrument tracking device), such as LEDs, attached to (a) the patient) viewable by the second real time image capturing system ([0101] which discloses through the fiducial markers images of the same subject produced with multiple distinct imaging systems – for example, the detector 120 as a first imaging system and any desired peripheral 350 that generates a second image as the imaging system may be correlated by placing fiducial markers (i.e. instrument tracking device) in the area imaged by both systems)
a tracking system configured to track at least the first real time image capturing system ([0096]-[0097] which disclose an optical tracking system (e.g. NDI Optotrak Certus) is used to track the imaging or sensing probe employed as a peripheral 350) 
a processor system (at least fig. 1 (200) and corresponding disclosure in at least [0081]) configured to execute instructions ([0081] which discloses computing unit may store or acquire various programs/algorithms, databases, and decision support systems that enable a variety of functions to be discussed),
(i) to determine a relative position of the instrument tracking device relative to the subject marker ([0101] which discloses fiducial markers (i.e. subject markers) attached to the patient to be treated and fiducial markers (i.e. instrument tracking device)) based on a first signal from the second real time image capturing system (120) ([0101] which discloses placing fiducial markers in the area to be imaged by both systems (including the detector 120). Examiner notes by placing the both the subject marker and instrument tracking marker in the same image a relative position between the two is determined and would be based on any signals from the detector 120)
Wherein the first real time image capturing system (350) is separate from the viewscreen and camera system having the second real time image capturing system (Examiner notes a peripheral endoscope 350 is at least physically separate from the wearable goggles 112 depicted in figure 1)
Wherein the images of at least one of the first field of view or the images of the second field of view are operable to be displayed in a view area of the user ([0101] which discloses images from the detector 120 and the image peripheral 350 may be viewed in an overlaid manner or PIP image)
Generating an overlaid image of areas in which LEDs are placed ([0101]).
While Liu teaches tracking an registering a location of an instrument with the images ([0095]), it is unclear if such an overlaid image includes generating an instrument representation. 
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Liu to include an instrument representation (i.e. image of the instrument) such that the location of the instrument may be viewed in the images that it is registered to.

Liu fails to explicitly teach an auxiliary display device having a second viewscreen separate from the viewscreen and camera system, wherein the auxiliary display device is viewable separate and alone from the first viewscreen; 
Generating the instrument representation operable to be displayed with at least the auxiliary display device
Wherein the images of at least one of the first field of view or the images of the second field of view are operable to be displayed in a supplemental view area of the user. 
Tognaccini, in a similar field of endeavor involving medical imaging,
teaches a viewscreen (at least fig. 1 (104) and corresponding disclosure in at least [0044]) and 
an auxiliary display device (at least fig. 1 (140’) and corresponding disclosure in at least [0045]) having a second viewscreen separate from the viewscreen (see at least fig. 1), wherein the auxiliary display device (140’) is viewable separate and alone from the first viewscreen (see at least fig. 1)
generating an instrument representation (at least fig. 15 and fig. 12 (241 and 231) and corresponding disclosure in at least [0071]) operable to be displayed with both the second viewscreen of the auxiliary display device (fig. 12 (140). Examiner notes that 140 depicts an auxiliary view which is capable of being displayed with secondary auxiliary display screen 140’) and the first viewscreen (fig. 15 (104))
wherein images of a least a first field of view from a first real time image capturing system (at least fig. 15 (211) and corresponding disclosure in at least [0089]) are operable to be displayed in a supplemental view area (at least fig. 17 (140) and corresponding disclosure in at least [0045] or at least fig. 15 (1501) and corresponding disclosure in at least [0089]) of the user (Examiner notes the view area 1501 is supplemental to the view area 1502 in which the icon is generated. These are on the viewscreen 104 and thus a view area of the user. Additionally 140 is disclosed as being an auxiliary display screen for the user).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Liu, as currently modified, to include an auxiliary display device as taught by Tognaccini in order to provide auxiliary views to an assistant ([0045]). Such a modification would allow the assistant to view the position of the instruments or any additional information which would be helpful for providing guidance to the surgeon as needed. 
	It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Liu to include displaying images in a supplemental view area as taught by Tognaccini in order to allow for additional images either outside of the viewscreen or in a separate area on the viewscreen to be displayed such that the user may visualize different perspectives of the procedure at the same time.

Regarding claim 11, 
Liu, as modified, teaches the elements of claim 10 as previously stated.
Liu further teaches wherein the subject marker and the subject tracking device are integrated into a single device (Examiner notes the subject marker and the subject tracking device have been interpreted to be the same marker and are thus integrated into a single device) 

Regarding claim 12, 
Liu, as modified, teaches the elements of claim 10 as previously stated. 
Liu further teaches wherein the processor system is further configured to execute instructions to: 
register a tracked position of the first real time image capturing system and a tracked position of the subject ([0102] which discloses using a transofmraiton matrice between the object being imaged by the detector and the images and locations of the peripherals 350, such that the image captured by the idetector 120 and peripheral locations and images can be registered together as a single image. Examiner thus notes the tracked position of the first real time image capturing system (i.e. peripheral location) is registered with a tracked position of the subject (i.e. the object being imaged by the detector which would have the tracked position according to [0096],[0097], and [0101] which disclose using LEDs on the patient for tracking purposes) and 
Tognaccini further teaches generate a representation of the first real time image capturing system (211) to be displayed with at least the auxiliary display device (See at least fig. 12. Examiner notes that fig. 12 depicts an auxiliary view which is a view to be displayed by the auxiliary device (140’))
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Liu to include generating a representation of the first real time image capturing system as taught by Tognaccini in order to allow the assistant to visualize the positioning of the first real time image capturing system further enhancing the guidance to be provided. 

Regarding claim 13, 
Liu, as modified, teaches the elements of claim 12 as previously stated. Liu further teaches wherein the first real time image capturing system (350) is configured to be moved within the subject (Examiner notes an endoscope is configured to be moved within the subject) 
Tognaccini further teaches wherein at least the auxiliary display device (140’) is operable to display the obtained image from the first real time image capturing system (211) (at least fig. 17 (1700) and corresponding disclosure in at least [0086] which discloses the auxiliary view of the surgical instruments (of which the captured image 1700 is overlaid) being displayed on screen 140 and/or display screen 140’)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Liu, as currently modified, to include displaying the obtained images on the auxiliary display device as taught by Tognaccini in order to allow the assistant to visualize an anatomic structure in front of the surgical tools that would not otherwise normally be in the auxiliary view ([0086]). 

Regarding claim 14, 
Liu further teaches wherein the first real time image capturing system is configured to be moved within the subject (Examiner notes an endoscope is configured to be moved within the subject); and 
At least one of the first viewscreen or the second viewscreen is operable to display the obtained image from at least one of the first real time image capturing system or the second real time image capturing system ([0102] which discloses co-registered images from the detector (second real time image capturing system) 120 and the image peripheral (first real time image capturing system) 350 can be displayed in the wearable display).

Regarding claim 15, 
Liu, as modified, teaches the elements of claim 13 as previously stated. 
Tognaccini, as applied to claim 13 above, further teaches wherein the displayed obtained image is displayed separately and spaced away from the generated instrument representation (Examiner notes the generated instrument representation in the viewscreen as shown in fig. 15 is displayed separately and spaced away from the displayed obtained image of fig. 17 since one is displayed on the viewscreen 104 and one is displayed on the auxiliary display device 140’).
Alternatively, Tognaccini further teaches an auxiliary view in which a displayed obtained image (at least fig. 15 (1501) and corresponding disclosure in at least [0089]) from the first real-time image capturing system (211) is displayed separately and spaced away from the generated instrument representation (at least fig. 15 (1502) and corresponding disclosure in at least [0089]). Examiner notes that while this specific figure is depicted on the primary monitor it is an auxiliary view and the secondary auxiliary device 140’ is for displaying auxiliary views.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tognaccini to include separating the displayed obtained image and the generated instrument representation on the auxiliary display system in order to provide images of the entire instrument and the captured image on a same screen to the assistant allowing for evaluation of different aspects/perspectives of the procedure simultaneously. 

Regarding claim 17, 
Liu, as modified, teaches the elements of Claim 10 as previously stated. Liu further teaches  
a viewscreen and camera system tracking device ([0096] which discloses active markers such as LEDs may be attached to the detector 120 and [0097] which discloses LEDs are attached to the wearable device 100 that carries the detector)
wherein the processor system is further configured to execute instructions to register a frame of reference of the viewscreen and camera system tracking device and frame of reference of a tracked position of the subject ([0101] which discloses images of the same subject (which has LEDs attached to for tracking) produced with multiple distinct images (for example, the detector 120 and thus a frame of reference of the viewscreen and camera system tracking device associated with the detector) may be correlated by placing fiducial markers in the area to be imaged by both systems. Examiner thus notes the subject having LEDs placed thereon is registered to images from the detector (and the frame of reference associated with the detector). 
Wherein display of images is based at least in part on a tracked position of the viewscreen and camera system tracking device (Examiner notes the images would be associated with any tracked position of the tracking device and would be based thereof)
Liu, as currently modified, fails to explicitly teach wherein the display with the auxiliary display device is based at least in part on the tracked position of the viewscreen and camera system tracking device.
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Liu, as currently modified, to display the images from the viewscreen and camera on the auxiliary display device in order to allow the assistant to have a same point of view as the user. Such a modification would enhance the assistants visualization of the surgical field. 
Examiner notes in the modified system the display with the auxiliary display device would be based on a tracked position of the viewscreen and camera system tracking device, since the image would correspond to such a position.

Regarding claim 18,
Liu teaches a method for viewing a subject when performing an operation on the subject ([0108] which discloses in vivo imaging of a patient), comprising:
Providing a first viewscreen (see at least fig. 1 (110) and [0075] which discloses independent display includes 110A) configured to be positioned near a first eye of a user ([0075] which discloses the independent displays are to provide the field of view of each user’s eye)
Providing a second viewscreen (see at least fig. 1 (110) and [0075] which discloses independent display includes 110B) configured to be positioned near a second eye of the user ([0075] which discloses the independent displays are to provide the field of view of each user’s eye)
Providing a second viewscreen (at least fig. 2 (225) and corresponding disclosure in at least [0091]) configured to be positioned near a second eye of the user ([0091] which discloses the eyepiece 225 may extend across both eyes).
Fixing at least a camera (at least fig. 3A (120A) and corresponding disclosure in at least [0079]) having a field of view relative to the first viewscreen (110A) and the second viewscreen (110B)(See at least fig. 1), wherein the camera (120A) captures at least one real time image of the subject ([0080] which discloses the detector is configured to perform real-time imaging and [0077] which discloses the detector is configured to capture image data from a target of interest (i.e. the subject))
Operating a processor system (at least fig. 1 (200) and corresponding disclosure in at least [0081]) to execute instructions ([0081] which discloses computing unit may store or acquire various programs/algorithms, databases, and decision support systems that enable a variety of functions to be discussed)
(i) to generate an overlaid image of areas in which LEDs are placed ([0101]) to be displayed in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye ([0102] which discloses the co-registered images can be displayed in the wearable display in an overlaid and aligned manner) 
 (ii) to display the at least one captured real time image in at least one of the first view screen or the second viewscreen to be viewed by at least one of the first eye or the second eye ([0102] which disclose co-registered images of the detector and the image peripheral 350 can be displayed in the wearable display in an overlaid and aligned manner)
Wherein the at least one captured real time image is operable to be captured and displayed in real time ([0138] which discloses real-time transmission of the image video such as viewing an injured person in the field)
While Liu teaches tracking an registering a location of an instrument with the images ([0095]), it is unclear if such an overlaid image includes generating an instrument icon. 
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Liu to include an instrument icon (i.e. image of the instrument) such that the location of the instrument may be viewed in the images that it is registered to.
	Examiner notes in the modified system the at least one captured real time image is operable to be captured and displayed while the instrument icon is displayed since it is captured and displayed in real time.
	Liu fails to explicitly teach wherein the displayed at least one captured real time image is displayed at a supplemental view area set away from the instrument icon in the display with at least one of the first viewscreen or the second viewscreen. 
	Tognaccini, in a similar field of endeavor involving medical imaging, teaches
	providing a first viewscreen (at least fig. 1 (104) and corresponding disclosure in at least [0044])
	displaying at least one captured real time image (at least fig. 15 (1501) and corresponding disclosure in at least [0089]) is displayed at a supplemental view area set away from an instrument icon (at least fig. 15 (231 and 241) and corresponding disclosure in at least  [0074], [0082], and [0089] which disclose rendering computerized models of the instruments 231 and 241 for display) in the display with at least the viewscreen (104) (See at least fig. 15)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Liu to include displaying the real time image and instrument icon provide images of the entire instrument and the captured image on a same screen allowing for evaluation of different aspects/perspectives of the procedure simultaneously.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Tognaccini as applied to claim 14 above and further in view of Yokoto (US 20140002630 A1). 
Regarding claim 16, 
Liu, as modified, teaches the elements of claim 14 as previously stated. Liu fails to explicitly teach a user input to toggle on and off the display of the obtained image. 
Yokota, in a similar field of endeavor involving endoscopic imaging, teaches a user input (at least fig. 2 (5) and corresponding disclosure in at least [0057]) to toggle on and off the display of obtained images from an endoscope ([0057] which discloses manipulation inputs related to on/off of a power supply of the endoscopic control unit (4). Examiner notes that in powering off and on the power supply the display of the obtained images would be toggled on and off).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Liu, as currently modified, to include a user input as taught by Yokota, in order to allow the endoscope to be powered on and off accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Tognaccini as applied to claim 18 above and further in view of Simon et al. (US 20030163038 A1), hereinafter Simon. 
Regarding claim 19, 
Liu, as modified, teaches the method of Claim 18 as previously stated. Liu further comprising: 
tracking an instrument tracking device fixed to a peripheral in a field of view of the camera, wherein the camera (120) includes a least first camera or second camera ([0079] which discloses camera may comprise cameras 120A and 120B) ([0101] which discloses fiducial markers (i.e. instrument tracking device), such as LEDs, attached to (c) the peripheral. Through the fiducial markers images of the same subject produced with multiple distinct imaging systems – for example, the detector 120 as a first imaging system and any desired peripheral 350 that generates a second image as the imaging system may be correlated by placing fiducial markers in the area imaged by both systems)
tracking a subject marker to be fixed relative to the subject viewable by at least the first camera or the second camera ([0101] which discloses fiducial markers (i.e. subject markers) attached to (a) the patient to be treated. The detector 120 as a first imaging system and any desired peripheral 350 that generates a second image as the imaging system may be correlated by placing fiducial markers in the area imaged by both systems) and operating the processor system to further execute instructions to 
(i) to determine a relative position of the instrument tracking device relative to a subject marker ([0101] which discloses fiducial markers (i.e. subject markers) attached to the patient to be treated and fiducial markers (i.e. instrument tracking device)) based on a first signal from the first camera and a second signal from the second camera ([0101] which discloses placing fiducial markers in the area to be imaged by both systems (including the detector 120). Examiner notes by placing the both the subject marker and instrument tracking marker in the same image a relative position between the two is determined and would be based on any signals from the detector 120 including a first signal from the first camera (120A) and a second signal from the second camera (120B))
While Liu teaches tracking and registering the location of the instrument ([0095]), it is unclear if the instrument tracking device is fixed to the instrument.
Nonetheless, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Liu, as currently modified to include fixing the instrument tracking device to the instrument in order to register the instrument between two imaging systems accordingly. 
It would appear that in the modified system the generated instrument icon is displayed based on the determined relative position.
Nonetheless, Simon, in a similar field of endeavor involving medical imaging, teaches displaying a generated instrument icon based on a determined relative position between the instrument and the subject ([0034] which discloses tracking sensor may detect the position of the instrument 140 relative to the dynamic reference frame and hence relative to patient 110 and [0034] which discloses with this information the computer 120 dynamically calculates the projection of instrument 140 into each fluoroscopic image and thus a graphical representation of instrument 140 may then be overlaid on the fluoroscopic images)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Liu, as currently modified to include generating the instrument icon as taught by Simon in order to ensure the instrument icon is depicted in an accurate position relative to the subject. 


Regarding claim 20, 
Liu, as modified, teaches the elements of claim 19 as previously stated. Liu, as modified, further teaches further comprising: 
performing a procedure while simultaneously viewing the (i) subject and the (ii) instrument icon (Examiner notes that with the instrument icon displayed in the wearable goggles, the user view the subject (at least through the image captured by the camera 120) and the instrument icon simultaneously)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793